DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-11, in the reply filed on 12/30/2021 is acknowledged.
Claims 12-22 have withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/30/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites, “A surface decoration structure including an undercoat film, a silver mirror film layer, and a topcoat film formed on a surface of a substrate, wherein…the topcoat film includes, as a solvent, at least one member selected from the group consisting of an aliphatic hydrocarbon compound, an aliphatic hydrocarbon compound solution including 10% by mass or less of an aromatic compound, and diisobutyl 
Claim 2 is further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In addition to the above with regards to claim 1 from which claim 2 depends, claim 2 recites that “the aliphatic hydrocarbon compound includes at least one member selected from the group consisting of n-hexane, n-heptane, cyclohexane, and ethylcyclohexane” (emphasis added) on lines 2-3, however, the limitation “the 
Claims 3 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 3 and 9 recite the limitation, “wherein the undercoat film is of the same type as the topcoat film” (emphasis added), however, given that the claims nor the specification clearly define what is meant to be encompassed by “type” or what aspects of the films are the “same”, e.g. solvent “type”, resin “type”, one-part or two-part “type”, etc., one having ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention and could not interpret the metes and bounds of the claim so as to understand how to avoid infringement.  It should also be noted that with regards to any potential claim amendments to address the same “type”, it has been held that the use of the term “type” extends the scope of the expression as to render it indefinite. See Ex parte Copenhaver 109 USPQ 118.
Note: for examination purposes with regards to prior art, the Examiner has assumed that the instantly claimed invention is directed to the dried structure such that any volatile solvent would not be present in the dried structure and hence, the instantly claimed solvent limitations are considered process limitations in the product-by-process claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (KR101465887B1, please refer to the attached machine translation for the below cited sections).  Kim discloses a bidet nozzle comprising a silver nanoparticle coating film that has corrosion resistance and high surface gloss, maintains surface contamination resistance, and has depth and superior light reflection than conventional metal plating, wherein the coated nozzle comprises a substrate (1), a primer coating layer (2), a silver coating film (3) comprising silver nanoparticles of 1 to 3nm, and a top coating layer (4), in this order, providing a surface having a beautiful decorative mirror-like appearance (Entire document, particularly Paragraph 0001; Pages 4-5; and Paragraph 0040 and 0044-0047).  Kim discloses that both the primer coating layer and the top coating layer may be formed from a urethane coating cured by using UV (reading upon the broadly claimed “resin film containing a polar group” as in instant 6, particularly “an NH2 group” as in instant claim 7 and “a polyurethane resin film” as in instant claim 8, as well as the broadly claimed “same type” limitation of instant claims 3 and 9), wherein such a primer coating layer enhances adhesion of the silver nano coating layer formed thereon, and such a top coating  by Kim, and thus Kim anticipates instant claims 1-3 and 6-9.
Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi (US2006/0057363).  Takahashi discloses a coated substrate comprising a glittering coating film having weather resistance and high gloss as well as a metal feeling or coloring metal feeling with hue uniformity giving rise to less feeling of metal particles than by the plating-tone coating film; wherein the coated substrate comprises an undercoating film and/or an intermediate coating film, particularly formed from solvent type coating materials (reading upon the claimed “undercoat film” of instant claims 1 and 6); a glittering base coating film having a thickness of approximately 0.05 to 3 microns formed from a glittering base coating material containing a colloid particle liquid comprising noble metal or copper colloid particles, such as silver nanoparticles as utilized in the examples, in a content to provide a coating film that has substantially high gloss and a metal feeling (thus “stacked nanometer-sized silver particles” reading upon the claimed “silver mirror film layer” of instant claims 1 and 6); and a top clear  by Takahashi.  
With regards to instant claims 4-5 and 10-11, Takahashi further discloses that the glittering base coating material preferably contains ultraviolet absorber and/or light stabilizer with examples of suitable UV absorbers including benzotriazole absorbers as recited in Paragraph 0122 and for the light stabilizer, preferably hindered amine light stabilizers as recited in Paragraph 0125 (Paragraphs 0118-0127), wherein the combination of benzotriazole UV absorber and hindered amine light stabilizer is utilized in the examples (Table 1) thereby anticipating the claimed combination (2) of instant claims 4 and 10, and given that said benzotriazole compounds also read upon the broadly claimed “triazole compound” of instant claims 5 and 11 and would inherently provide some corrosion inhibitor properties, Takahashi anticipates instant claims 4-5 and 10-11.
Claims 1-3 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koike (JP2012-096225A, please refer to the attached machine translation for the below cited sections).  Koike discloses a decorative article having excellent scratch resistance and glossy mirror by reading upon the broadly claimed “same type” as in instant claim 3 (as well as in instant claim 9; Paragraphs 0033-0043), Koike anticipates instant claims 1-3.  
With regards to instant claims 6-9, Koike discloses that when a solvent having a high polarity is used in the gloss stabilizing layer, suitable resins for incorporation into the gloss stabilizing layer include acrylic resin, nitrocellulose, vinyl acetate resin and polyvinyl alcohol, reading upon the claimed resin having a polar group as in instant claim 6 as well as OH group as in instant claim 7 (Paragraph 0034-0035); and also discloses that the gloss stabilizing layer may .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Koike, as applied above to claims 1-3 and 6-9, and in further view of Witteler (US2003/0091602) or Whitney (USPN 6,475,609) or Cook (USPN 5,741,901) or Jennings (US2009/0214447).  The teachings of Koike are discussed above and although Koike further discloses that other blending agents may be incorporated into the basecoat layer, metallic luster layer, a gloss stabilizing layer and/or a transparent decorative layer, such as ultraviolet absorbers, Koike does not specifically disclose that the basecoat layer (reading upon the claimed undercoat film) and/or the gloss stabilizing layer or the transparent decorative layer (reading upon the claimed topcoat film) comprise an ultraviolet absorber and a light stabilizer, particularly selected from the combinations as recited in instant claim 10.  However, it is well established in the art that benzotriazole compounds are known ultraviolet absorbers in the art and given that benzotriazole UV absorbers as well as UV stabilizers such as hindered amine light stabilizers (HALS) and benzoates are known additives to be incorporated into nail varnishes as taught by Witteler prima facie obviousness to combine prior art elements according to known methods to yield predictable results and/or prima facie obviousness to simply substitute one known element for another to obtain predictable results, and wherein the benzotriazole compound(s) would also read upon the broadly claimed triazole compound of instant claims 5 and 11 “as a corrosion inhibitor” given that the benzotriazole compound(s) would also provide some degree of corrosion inhibiting properties.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        February 12, 2022